Citation Nr: 0620832	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-37 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left ankle 
disability as secondary to service-connected right knee 
arthritis.

3.  Entitlement to service connection for a back disability 
as secondary to service-connected right knee arthritis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to March 
1953.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

(Consideration of the claim for entitlement to service 
connection for PTSD is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDING OF FACT

The veteran does not have a left ankle disability or a back 
disability that is due to or aggravated by his service-
connected right knee disability.


CONCLUSION OF LAW

The veteran does not have a left ankle disability or a back 
disability that is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records (SMRS) were associated with the 
claims file.  The veteran was noted to have limited flexion 
in his knee on his pre-induction examination dated in 
February 1952.  He was discharged in March 1953 with 
moderately severe traumatic arthritis of the right knee, 
chondromalacia of the right patella, and a traumatic cataract 
of the left eye.  

The veteran was granted service connection for arthritis of 
the right knee in July 1953.  He is currently assigned a 30 
percent disability rating.  

The veteran was afforded a VA examination in July 2002.  
After his discharge the veteran reported having been struck 
by a drunk driver while directing traffic as a police 
officer.  He was diagnosed with a swelling of the spinal 
cord.  At the time of the examination the veteran was noted 
to ambulate with a crutch.  The veteran also reported lower 
back pain on his left side radiating down to his left leg.  
He also reported neck pain as a result of an automobile 
accident in May 2002.  The examiner diagnosed the veteran 
with degenerative arthritis of the spine.  X-rays revealed 
that the veteran had cervical spondylosis, degenerative 
arthritis of the thoracic spine and osteoarthritis of the 
lumbar spine.  The examiner said the veteran had limited 
dorsiplantar flexion of the left ankle.  X-rays revealed 
diffuse degenerative changes about the ankle with multiple 
well-cortificated bony densities consistent with old injury.  
The examiner noted that the veteran's left ankle disability 
occurred in 1972 after he fell from a tree and his back 
disability took place after his discharge from service, when 
he was struck by an automobile while working as a police 
officer.  The examiner opined that it was not as likely as 
not that the right knee disability caused his left ankle and 
back disabilities.  

Associated with the claims file are letters dated in March 
2002, April 2003, and August 2003, from E. Love, M.D.  In 
March 2002 Dr. Love reported that the veteran had complaints 
of right knee pain, left ankle pain, and back pain with 
radiation to his buttock and leg.  She noted that x-rays of 
the left ankle obtained in February 2002 revealed old 
fractures and mild degenerative joint disease.  X-rays of the 
lumbar spine dated in February 2002 revealed moderate 
degenerative joint disease of the lumbar spine.  In April 
2003 Dr. Love reported that the veteran's hip and leg pain 
were related to his back arthritis.  He was referred for 
chiropractic therapy to be followed by an epidural spinal 
injection if the chiropractic therapy did not provide 
adequate relief.  In August 2003 Dr. Love reported that the 
veteran had neck and shoulder problems related to a motor 
vehicle accident sustained in May 2002.  She noted that he 
had evidence of cervical spondylosis and neck pain with loss 
of motion status post motor vehicle accident in May 2002.  

A letter from J. Bianchi, M.D., dated in November 2002 
referred to treatment for the veteran's right knee and right 
ankle and was unrelated to the issues on appeal.  

Analysis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (2005).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exits, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

Left Ankle Disability

The evidence of record reveals that the veteran injured his 
left ankle in a fall from a tree in 1972.  X-rays obtained at 
the July 2002 VA examination revealed diffuse degenerative 
changes about the ankle with multiple well-cortificated bony 
densities consistent with old injury.  The examiner opined 
that it was not as likely as not that the right knee 
disability caused his left ankle disability.  

There is no competent evidence of record to relate the left 
ankle injury, or any residuals thereof, to the veteran's 
service-connected right knee disability. The absence of such 
evidence leads to the conclusion that the preponderance of 
the evidence is against the secondary service connection 
claim.  Accordingly, the claim is denied.


Back Disability

The evidence of record reveals that the veteran injured his 
back while working as a police officer directing traffic when 
he was struck by an automobile.  Dr. Love reported that the 
veteran had neck and shoulder problems related to a motor 
vehicle accident sustained in May 2002.  She noted that he 
had evidence of cervical spondylosis and neck pain with loss 
of motion status post motor vehicle accident in May 2002.  X-
rays obtained at the veteran's July 2002 VA examination 
revealed that the veteran had cervical spondylosis, 
degenerative arthritis of the thoracic spine, and 
osteoarthritis of the lumbar spine.  The VA examiner opined 
that it was not as likely as not that the right knee 
disability caused his back disabilities.  

There is no competent evidence of record to relate the back 
disabilities, or any residuals thereof, to the veteran's 
service-connected right knee disability. The absence of such 
evidence leads to the conclusion that the preponderance of 
the evidence is against the secondary service connection 
claim.  Accordingly, the claim is denied.

The Board notes that the veteran has alleged that he has a 
left ankle disability and a back disability which are related 
to service.  While the veteran is capable of providing 
information regarding his current condition, as a layperson, 
he is not qualified to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits. The 
Board is unable to identify a reasonable basis for granting 
secondary service connection for a left ankle disability and 
a back disability. See Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in June 2002 and requested that 
he provide information for any private facilities where he 
had received treatment for his back and ankle disabilities.  
The RO wrote to the veteran in December 2002 and informed him 
of the evidence he needed to substantiate his claim of 
service connection.  He was informed of the elements to 
satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  The RO wrote to the veteran in May 2003 and informed 
him of the evidence he needed to substantiate his claims of 
service connection.  The RO also wrote to the veteran in 
January 2004 and informed him of the evidence he needed to 
substantiate his claims of service connection.  

The RO issued a Statement of the Case (SOC) in October 2003.  
The veteran was informed that a disability which is 
proximately due to or the result of a service-connected 
injury shall be service-connected.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, while the veteran was not told of 
the criteria used to award disability ratings or the criteria 
for assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  Therefore, a remand of the claims of 
service connection in order to address rating or effective 
date issues is not necessary.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA outpatient treatment 
reports.  Private records were also associated with the 
claims file.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that a 
left ankle disability and a back disability are related to 
his military service.  The veteran was afforded a VA 
examination for the left ankle disability and back disability 
claims during the course of his appeal.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for left ankle disability 
as secondary to service-connected right knee arthritis is 
denied.

Entitlement to service connection for a back disability as 
secondary to service-connected right knee arthritis is 
denied.


REMAND

The veteran submitted his current claim in May 2002 and is 
seeking to establish entitlement to service connection for 
PTSD.  The veteran reported verbal abuse during boot camp 
which he said progressed into physical abuse including being 
kicked by his superiors after he had fallen as a result of 
his knee giving way.  He said he was humiliated during his 
time in service.  He said he was eventually medically 
discharged due to his knee and that since service he has 
struggled with the horrifying experiences.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators.  See Cohen, 10 Vet. App. at 142.

Additionally, a review of the claims file reveals that it 
does not appear that the veteran has been sent the necessary 
VCAA-type notice that relates directly to his claim for 
service connection for PTSD.  The Board notes that the RO 
sent the veteran letters in December 2002, February 2003 and 
January 2004 and advised him of the evidence/information 
required to substantiate his claim for entitlement to service 
connection.  However, the veteran has not been specifically 
informed of the type of information or evidence necessary to 
substantiate a claim for PTSD, which differs from the usual 
service connection claim, as well as which evidence VA would 
seek to provide and which information or evidence the 
appellant was to provide.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Thus, the Board will remand the 
veteran's claims to ensure compliance with the enhanced duty- 
to-notify and duty-to-assist provisions of the VCAA.

Associated with the claims file are VA outpatient treatment 
reports dated from March 1986 to October 2002.  The veteran 
was examined in April 2002.  The veteran was noted to have 
depression and PTSD symptoms.  He reported feelings of 
chronic inferiority and bad dreams.  He was noted to be very 
isolated from his family.  The examiner noted that the 
veteran was pleasant but emotional and that he was tearful at 
times.  The veteran reported thoughts of suicide but he 
denied acting on these.  The examiner reported that he had 
discussed with the veteran a report that the veteran heard 
voices.  The examiner said that he did not believe that these 
were related to a true psychotic process.  He diagnosed the 
veteran with major depressive disorder.  He noted that in 
some ways it was a prolonged post-traumatic problem but in 
other ways there were elements of obsessive compulsive 
thinking.  He also noted that the veteran had personality 
structures that tended to be somewhat in the schizoid family.  
He assigned the veteran a global assessment of functioning 
(GAF) score of 35.  

Associated with the claims file is a letter from Worcester 
Vet Center dated in April 2002.  J. Snow, RN-CS, MSN, 
reported that the she was submitting the letter in support of 
the veteran's claim for PTSD.  She reported that the veteran 
was emotionally and physically traumatized during basic 
training and while in school for the military.  She noted 
that the veteran was verbally and physically abused during 
service.  She reported that the veteran had negative thoughts 
of being in service and that he had problems trusting others 
and that he preferred to isolate himself from others.  She 
also noted that the veteran had problems sleeping and with 
anger and irritability.  

Initially, the Board notes that the veteran was not awarded 
any combat citations or medals relative to his active 
military service.  Moreover, there has been no assertion that 
he was ever actually engaged in combat, and he has not 
provided credible supporting evidence of combat.  

However, the Board notes that the veteran's diagnosis of PTSD 
is not based on any combat stressor and his claim is instead 
predicated on a personal assault which he alleges occurred 
during basic training and his regular military duties.  

In this regard, the veteran did not provide corroborative 
written statements from fellow service members or other 
witnesses regarding their observations of behavioral changes 
in the veteran after his claimed verbal and physical abuse.  
However, the veteran has been diagnosed with PTSD by Ms. Snow 
based on emotional and physical trauma that he claims he 
experienced while in service.  The Board notes that further 
development is necessary to attempt to verify the veteran's 
claimed stressors.  Evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of an in-service personal assault.  38 C.F.R. § 
3.304(f)(3) (2005). 

In the present case, the record shows that the veteran has 
been diagnosed with PTSD and treated for the same at VA.  It 
not entirely clear which, if any, of his claimed in-service 
stressors can be properly attributed to his diagnosed PTSD.  
Under the circumstances, he needs to be afforded an 
examination.  A remand is therefore required.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2005).  
The veteran should be specifically 
told of the information or evidence 
he should submit and of the 
information or evidence that VA will 
obtain with respect to his claim of 
service connection for PTSD.  
Specifically, the veteran should be 
told to submit detailed information 
regarding his claimed in-service 
stressor(s), including the dates, 
times, and locations of the claimed 
stressors, and the parties involved.  
38 U.S.C.A. § 5103(a) (West 2002).  
Among other things, the veteran 
should be told to submit any 
pertinent evidence in his 
possession.

2.  The RO should attempt to verify 
the occurrence of the veteran's 
claimed in-service stressors.  All 
agencies that might assist in this 
investigation should be contacted. 
Any information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, documentation to that 
effect should be placed in the 
claims file.  Any information 
regarding personal assault or 
indicators that such an assault 
occurred should be specifically 
identified.  38 C.F.R. § 3.304(f)(3) 
(2005).

3.  After completing all the 
development actions requested above, 
the veteran should be afforded a VA 
psychiatric examination.  The claims 
file should be reviewed by the 
examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed, but 
should specifically include 
psychological testing, including 
tests to determine whether the 
veteran in fact has PTSD.  The 
examiner should determine whether 
the diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner 
should comment upon the link between 
the current symptomatology and one 
or more of the in-service stressors 
reported by the veteran.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


